DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/17/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1). Claim 1 of U.S. Patent No. 11,266,527 discloses all the limitations of instant claim 1 except for wherein the forward tip is blunt; and wherein portions of the cavity is U-shaped. Sorensen discloses (fig. 1-2, 3D, 4-5, annotated fig. 5) a device in the same field of endeavor wherein the forward tip is blunt (¶ 0014, ln. 12-13); and wherein portions of the cavity is U-shaped (see first cutting edge 20 is U-shaped, fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 11,266,527 such that the forward tip is blunt in order to provide a tip configured and used to facilitate insertion of the device to its intended location (Sorensen ¶ 0014, ln. 16-19) and such that portions of the cavity is U-shaped in order to provide edges that are sharp and intended to cut tissue (Sorensen ¶ 0014, ln. 15-16). 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,266,527 in view of Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-15, are 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al. (Pub. No.: US 2007/0276420 A1).
Regarding claim 1, Sorensen discloses (fig. 1-2, 3D, 4-5, annotated fig. 5) a device (system 12) comprising:
A shaft (cutting tube 14);
A distal member positioned at a distal end of the shaft (see annotated fig. 5), said distal member comprising:
A forward end (see end comprising tip 24) and a rearward end (see fig. 5);
A forward tip (see tip 24) formed at the forward end of the distal member (see annotated fig. 5);
A right edge (first cutting edge 20) and a left edge (second cutting edge 22) progressing rearwardly from the forward tip (see fig. 5), the right edge and left edge defining a cavity therebetween and rearward of the forward tip (see fig. 5); 
A bottom that is curved from the forward tip to the rearward end (see cutting tube 14 is rounded), wherein the right and left edges incline at an angle of between about 20 degrees to about 70 degrees relative to a transverse axis of the shaft (see annotated fig. 5, right and left edges incline from the transverse axis to 90 degrees, thus there is an incline between about 20 degrees to about 70 degrees at a portion between the forward tip 24 and the 90 degree point indicated in annotated fig. 5 relative to a transverse axis of the shaft);
Wherein the forward tip is blunt (¶ 0014, ln. 12-13);
Wherein portions of the cavity is U-shaped (see first cutting edge 20 is U-shaped, fig. 5); and
Wherein at least portions of the right and left edges are configured to cut tissue as the tissue advances in a rearward direction over the right and left edges (¶ 0014, ln. 15-23). 

    PNG
    media_image1.png
    548
    749
    media_image1.png
    Greyscale

Annotated fig. 5
	Regarding claim 3, Sorensen discloses (fig. 5) wherein the right and left edges are curled inwardly as they progress rearward (see portions of right and left edges near blunt edge 26). 
Regarding claim 4, Sorensen discloses (fig. 5) wherein the right edge and left edge increase in height as they progress rearward (see fig. 5).
Regarding claim 5, Sorensen discloses (fig. 5) wherein the right edge and left edge increase in height and rotate as they progress rearward (see fig. 5).  
Regarding claim 6, Sorensen discloses (annotated fig. 5b) wherein at a first location on the forward tip, the right and left edges are positioned at a first height and orientated at a first orientation that is vertical or near vertical in relation to the bottom (see annotated fig. 5b). 

    PNG
    media_image2.png
    631
    620
    media_image2.png
    Greyscale

Annotated fig. 5b
	Regarding claim 7, Sorensen discloses (annotated fig. 5b) wherein at a second location rearward of the first location, the right edge and left edge are higher than at the first location and have a rotation to a second orientation between horizontal and vertical and further from vertical than the first orientation (see annotated fig. 5b, at second location the forward tip widens).
	Regarding claim 8, Sorensen discloses (annotated fig. 5b) wherein at a third location rearward of the second location, the right edge and left edge are higher than at the second location and have a further rotation to a third orientation that is past horizontal and sloping downward toward the cavity (see annotated fig. 5b).  
	Regarding claim 9, Sorensen discloses (annotated fig. 5b) wherein at a fourth location rearward of the third location, the right edge and left edge are higher than at the third location (see annotated fig. 5b). 
	Regarding claim 10, Sorensen discloses (annotated fig. 5b) wherein at a region that includes the third location, the right and left edges are configured to cut tissue (see annotated fig. 5b, ¶ 0014, ln. 15-16).  
Regarding claim 12, Sorensen discloses (fig. 1) an aspiration lumen (see lumen of cutting tube connected to aspiration pump module 74, ¶ 0020, ln. 3-4).
Regarding claim 13, Sorensen discloses (fig. 1) an irrigation lumen (see lumen of cutting tube connected to irrigation fluid 72, ¶ 0020, ln. 4-5). 
Regarding claim 14, Sorensen discloses (fig. 1) an aspiration lumen and an irrigation lumen (see lumen of cutting tube connected to aspiration pump module 74 and irrigation fluid 72, ¶ 0020, ln. 3-5). 
Regarding claim 15, Sorensen discloses (fig. 1) a system comprising the device according to claim 12 in combination with an aspiration pump (aspiration pump module 74) connected to the aspiration lumen (see lumen of cutting tube, ¶ 0020, ln. 3-4). 
Regarding claim 17, Sorensen discloses (fig. 1-2, 3D, 4-5) a method for using the device according to claim 1 to form an opening in trabecular meshwork tissue of an eye having a Schlemm’s Canal, an anterior chamber and a trabecular meshwork (¶ 0024), said method comprising steps of:
	Inserting into the anterior chamber a distal portion of said device (¶ 0026, ln. 4-6), said distal portion including the distal member (see fig. 5);
	Advancing the distal member, the forward tip first, through the trabecular meshwork and into the Schlemm’s Canal (¶ 0028); and
	Advancing the distal member, the forward tip first, through Schlemm’s Canal such that trabecular meshwork tissue contacts and is severed by the right and left edges of the distal member (¶ 0028).
Regarding claim 18, Sorensen further discloses (fig. 1)  wherein the device further comprises an aspiration lumen (see lumen connected to aspiration pump module 74, ¶ 0020, ln. 3-4) and the method further comprises aspirating tissue and/or fluid through the aspiration lumen (¶ 0026, ln. 30-33).
Regarding claim 19, Sorensen further discloses (fig. 1) wherein the device further comprises an irrigation lumen and wherein the method further comprises delivering fluid into the eye through the irrigation lumen (¶ 0026, ln. 1-4).  
Regarding claim 20, Sorensen fails to disclose wherein hyphema or collection of blood within the Schlemm's Canal or the anterior chamber occurs and wherein irrigation and aspiration are used to clear blood from the Schlemm's Canal or the anterior chamber.  
	However, Sorensen discloses advancing the device along Schlemm’s Canal thereby causing cutting edges to cut a strip of the trabecular meshwork (¶ 0028). Thus, hyphema or collection of blood within the Schlemm’s Canal or the anterior chamber occurring is inherent to the method of Sorensen as cutting a strip of the trabecular meshwork will cause the collection of blood to occur.
Further, Sorensen discloses that irrigation and aspiration are used to clear fluid and debris from the anterior chamber (¶ 0026). Thus, Sorensen implies that irrigation and aspiration are used to clear blood from the Schlemm’s Canal or the anterior chamber as the collection of blood within the Schlemm’s Canal or anterior chamber is inherent to the method of Sorensen. 
	Regarding claim 21, Sorensen discloses (fig. 1) wherein trabecular meshwork tissue that is severed during the procedure is aspirated into the aspiration lumen (¶ 0029). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, as applied to claim 1 above, and further in view of Wells et al. (Pub. No.: US 2014/0364885 A1).
Regarding claim 2, Sorensen fails to disclose wherein portions of the right and left edges are serrated.  
Wells teaches (fig. 2 and 9) a device (ocular cutting device 10) configured to cut tissue (abstract) and thus in the same field of endeavor comprising right and left edges, wherein portions of the right and left edges are serrated (¶ 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify portions of the right and left edges of Sorensen such that they are serrated, as taught by Wells, in order to allow for gripping or holding onto tissue during tissue cutting, thereby preventing injury or damage caused by t3issue being projected into sensitive tissue structures during tissue cutting (Wells ¶ 0064, ln. 9-13).
Regarding claim 11, Sorensen fails to disclose wherein within said region, the right and left edges have serrations.  
Wells teaches (fig. 2 and 9) a device (ocular cutting device 10) configured to cut tissue (abstract) and thus in the same field of endeavor comprising right and left edges, wherein the right and left edges have serrations (¶ 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify said region of Sorensen such the right and left edges have serrations, as taught by Wells, in order to allow for gripping or holding onto tissue during tissue cutting, thereby preventing injury or damage caused by t3issue being projected into sensitive tissue structures during tissue cutting (Wells ¶ 0064, ln. 9-13).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen,  as applied to claim 15 above, and further in view of Sorensen et al. (Pub. No.: US 2012/0157912 A1), hereinafter Sorensen ‘912. 
	Regarding claim 16, Sorensen fails to disclose wherein the aspiration pump is part of a phacoemulsification console or phacoemulsification surgical system.  
	Sorensen ‘912 teaches (fig. 3) a device configured to cut tissue (see cutting tip 334) and thus in the same field of endeavor comprising an aspiration pump (322) that is part of a phacoemulsification console or phacoemulsification surgical system (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration pump of Sorensen such that it is part of a phacoemulsification console or phacoemulsification surgical system, as taught by Sorensen ‘912 in or to allow the device to be used in a phacoemulsification console or phacoemulsification surgical system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781